PIOOK, Circuit Judge.
With one exception, I concur in the results reached in the foregoing opinion, though not in every respect with the reasoning. The exception is in the case of the Railway Company. When the bank failed, the Comptroller of the Currency at once took charge, appointed a receiver, and proceeded with the liquidation of its affairs. The Railway Company asserted and was decreed by the Circuit Court to have a preferential claim upon funds in the receiver’s hands. The receiver did not appeal, but, acting under the direction of the Comptroller, compromised and settled the claim of the Railway Company at less than the amount of the decree. The sum agreed on was paid. The Empire Surety Company, which by the way was not a direct creditor of the bank, but simply a surety for a county treasurer who had lost public funds by unlawfully depositing them in the bank, appealed from the decree. The appeal was taken after the settlement with the Railway Company. The point of my dissent is here: The action of the Comptroller, whose authority in such cases under the statutes of the United States is well known and need not be enlai-ged upon, puts the right of the bank upon a ground wholly independent of the decree, andi the court should not now require the repayment of the money. Any different rule would enable a single creditor, a common nonlien creditor for that matter, which at the most the Surety Company was, to thwart the power of the Comptroller and his duty speedily to administer the affairs of an insolvent national bank, by merely beginning a suit in equity and making all claimants to preferences parties defendant. Indeed), if my Brothers are right, it would seem to follow that a creditor of an insolvent national bank might commence a suit to marshal its assets and so compel the Comp-*611trailer to sit by and await the termination of the litigation before he could exercise his statutory powers with respect to the allowance and payment of claims. Within his power the Comptroller or his receiver is the representative of all the creditors.